FE §.,, D
APR 18 2019

C|erk, U S District Court

IN THE UNITED STATES DISTRICT COURT Dismca of Momana

 

FoR THE DIsTRICT oF MoNTANA B"'""gs
BILLINGs DIvIsIoN
UNiTED sTATEs oF AMERICA, ease NO. CR 17-148-BLG-sPW-2
Piaimiff, oRDER GRANTING NIKoLE
LUTTsCHWAGER’s
-vs- UNoPPosED MoTIoN To
FILE NoTICE oF LETTERS
NIKoLE DANIELLE oF sUPPoRT UNDER sEAL
LUTTSCHWAGER,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to File Notice of Letters of Support
Under Seal (Doc. 66), and good cause appearing,

IT IS HEREBY ORDERED that Defendant Nikole Luttschwager’s Motion
to File Notice of Letters of Support Under Seal (Doe. 66) is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court file Defendant’s
Letters of Support attached as exhibits to Docurnent 65 under seal.

IT IS FURTHER ORDERED that the Defendant’s First Motion to Fiie
Letters of Support (Doc. 65) is DENIED as moot since it should not have been filed
as a Motion.

\/A_.
Dated this 17 day of April, 2019. j
/

* SUSAN P. WATTERS
U.S. DISTRICT JUDGE

